Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  the claims recite “rays associated with a title corresponding to a block of pixels on a display”, i.e. title rather than a tile.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) in view of U.S. Patent 7,012,604 B1 (hereinafter Christie) in view of U.S. Patent Application Publication 2014/0063016 A1 (hereinafter Howson).
Regarding claim 1, the limitation “A method comprising, by a first computing system comprising a first processing unit … a controlling unit … receiving, by the 
The limitation “generating, by the first computing system, subframes based on the one or more surfaces … wherein each of the subframes is generated by determining a second viewing position based on second sensor data for each subframe … generating, … based on [the one or more surfaces and texel data], color values of the subframe corresponding to output positions of the display; and providing the color values of the subframe for display” is taught by Ambrus (Ambrus teaches that the system receives the virtual image, i.e. the surface(s), from the remote computer, and performs late stage reprojection to adjust the virtual image for an updated tracked pose which may be different from the predicted pose for which the virtual image was rendered, e.g. paragraphs 29-44, and then displays the adjusted images, e.g. paragraph 33, where the adjusted image(s) corresponds to the claimed subframe(s).  Further, Ambrus teaches that, e.g. paragraphs 55-57, that the adjusted displayed image includes RGB color values.)
The limitations “generating, by the first computing system, subframes based on the one or more surfaces at a second rate higher than the first rate” is not explicitly taught by Ambrus (Ambrus teaches that an RGBD image may be used to generate the adjusted virtual image, e.g. paragraphs 56-57, which can include any ray tracing or any other suitable technique performed by the HMD, e.g. paragraph 59.  Ambrus does not address rendering subframes at a higher rate than the virtual images rendered by the remote computer.)  However, this limitation is taught by Widmer (Widmer describes a system which performs ray casting on a set of color+depth buffers representing a rendered image of a virtual scene to generate a reprojected image from different viewpoint, e.g. abstract, sections 1, 3, 4.  Widmer further teaches that this system can be used for temporal reprojection, e.g. section 5.1, tables 2 and 3, indicating that a 15hz rendered view rendering rate can be converted to 60hz by generating 3 additional frames using reprojection, and depending on scene complexity, may outperform rendering each frame conventionally, as shown in table 3.  That is, reference frames (Tref) are rendered based on a scene having virtual objects (e.g. Sponza, LivingRoom and SanMiguel, Table 1, figure 1) at a 15hz rate, and reprojected images are generated at a 45hz rate to achieve an effective 60hz rate.  Additionally, Widmer teaches that the reference image can be rendered into color+depth buffers having one or more layers, i.e. surfaces, e.g. tables 3 and 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display in order to improve system performance.  As noted above, Ambrus teaches that the HMD may generate the adjusted image using any suitable technique, including ray tracing based techniques, such that Ambrus’ HMD could be modified to perform Widmer’s ray-casting based rendering to generate the late-stage reprojected images.  Further, Widmer teaches that system performance may be improved by temporal upsampling, i.e. generating a plurality of ray-casted subframes for each conventionally rendered frame can achieve a higher frame rate than a one to one ratio because the subframes can be generated in less time than a conventionally rendered frame, e.g. in Widmer’s table 3, with two layer rendering, an example conventionally rendered image requires an average of 5.55ms to render, but a plurality of subframes can be generated at an average of 2.18ms, such that the modified system could generate a plurality of ray-casted subframes for each remotely rendered virtual image frame in order to achieve a higher overall display framerate using Widmer’s technique than in Ambrus’ unmodified system.  Further, as noted above, Widmer teaches that the reference image can be rendered into color+depth buffers having one or more layers, i.e. surfaces, such that in the modified system, Ambrus’ remote computer could perform Widmer’s rendering technique to generate a virtual image having one or more layers.
The limitation “generating, by the first processing unit, one or more rays from the second viewing position to the artificial reality scene … determining, by the first processing unit, a visibility of the one or more surfaces of the artificial reality scene from the second viewing position based on the intersections of … one or more rays with the one or more surfaces; determining, by the first processing unit, one or more [ray]-surface pairs based on the visibility of the one or more surfaces; … generating, based on the one or more [ray]-surface pairs and the … texel data, color values of the subframe corresponding to output positions of the display; and providing the color values of the subframe for display” is taught by Ambrus in view of Widmer (As noted above, Ambrus’ modified system, having the HMD perform generate late stage reprojected/adjusted images uses Widmer’s ray casting against the color and depth representation of a reference image, e.g. sections 3, 4.  Ambrus teaches that the continuously tracked current viewpoint is used in generating the adjusted images, e.g. paragraphs 31, 32.  Widmer’s ray casting technique determines visibility by casting rays for the current viewpoint against the multi-layer quadtree representing the reference image layers, e.g. section 4, figure 4, where exemplary visibility ray #1 intersects P1 and exemplary visibility ray #2 intersects P8, with each of the nodes representing the contour of the surface defined by x, y, and z, coordinates, e.g. section 3.2, figure 2a.  The resulting intersected nodes, i.e. visibility information corresponding to ray-surface intersections, are used to generate images based on the pixels of the intersected nodes, i.e. the RGB texture of the surface received from the remote computing system, e.g. figure 7.)
The limitations “a first computing system comprising a first processing unit, a second processing unit … generating, by the first processing unit, one or more rays from the second viewing position to the artificial reality scene, wherein each ray of the one or more rays is associated with a tile corresponding to a block of pixels on a display; determining, by the first processing unit, a visibility of the one or more surfaces of the artificial reality scene from the second viewing position based on intersections of the one or more rays with the one or more surfaces; determining, by the first processing unit, one or more tile-surface pairs based on the visibility of the one or more surfaces; transmitting, by the first processing unit, the one or more tile-surface pairs to the second processing unit via a first communication connection; accessing, by the second processing unit, the texel data from the texel memory unit of the controlling unit via a second communication connection different from the first communication connection; generating, by the second processing unit, based on the one or more tile-surface pairs and the accessed texel data, color values of the subframe corresponding to output positions of the display” is not explicitly taught by Ambrus or Widmer (While Widmer teaches performing ray tracing to determine the color values of the subframe, as discussed above, neither Ambrus or Widmer teach performing ray tracing using a first processing unit to generate rays and determine ray-surface or tile-surface pairs which are transmitted to a second processing unit for determining color values based on accessed texture data and the ray-surface or tile-surface pairs, because neither reference describes performing ray tracing using multiple processors, per se.)  However, this limitation is taught by Christie in view of Howson (Christie describes a system for real time ray tracing, e.g. col 3, line 51 – col 4, line 46, which includes 3 stages, a transformation stage, a ray tracing stage, and a shading stage, each of which may use its own processor, or the transformation and ray tracing stages may be performed by a single processor, as well as that multiple processors can be used in parallel for each stage.  Christie teaches, e.g. col 6, lines 15-27, col 7, line 12 – col 9, line 27, that batches of primary rays NB which intersect a rectangular array of pixels from the viewpoint are traced into the scene to generate a corresponding number of ray trees, which are then transferred to the shading processor for shading, e.g. col 11, line 15 – col 12, line 2.  Christie further teaches, e.g. col 9, line 30 – col 18, line 6, additional details of the operations performed by the shading processor to determine pixel color values, including accessing texel values stored in memory, e.g. col 14, line 52 – col 16, line 32.  Christie also teaches that the tracing and shading processor transfer batches of ray trees using data busses, e.g. col 16, line 34 - col 18 line 6, whereas a separate buffer stores object descriptions including textures, e.g. col 4, lines 40-42, i.e. as shown in figures 4-6, the communication between the tracing and shading processors is distinct from the communication between the shading processors and the common memory.  Furthermore, while Christie teaches an exemplary ray batch size of 16, Christie does not explicitly suggest that the batches correspond to tiles of pixels, per se, however, Official Notice is taken of the fact that it is old and well-known in the art of computer graphics processing to divide rendering operations according to tiles of pixels for parallel processing in order to take advantage of data locality, i.e. graphical elements visible in one pixel are likely to be visible in neighboring pixels being processed by the same sub-processor, e.g. as described in Howson, paragraphs 61-64, where rays are divided according to tiles of pixels, in order to improve data locality.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, to use Christie’s real time ray tracing architecture to execute Widmer’s ray-casting technique using a plurality of parallel processors, and to generate Christie’s ray batches according to tiles of pixels in order to improve data locality.  In the combined system, the processor(s) performing Christie’s ray tracing would generate and trace the rays to generate the tile sized batches of ray trees corresponding to the claimed tile-surface pairs (i.e. each ray-surface intersection in the tile sized batch of ray-trees is a surface intersected by a primary ray for a pixel of said tile or a descendant thereof), transfer the batches of ray trees to a shading processor which performs shading to determine colors for the pixels of the tile sized batch of ray trees based on the intersected surfaces and their corresponding texel values retrieved from the texel memory, i.e. the RGB data received by Ambrus’ system corresponding to the pixel values rendered by the remote rendering system, as discussed above.
Regarding claim 9, the limitation “wherein the computing system is in wireless communication with the other computing system” is taught by Ambrus (Ambrus, e.g. paragraph 16, indicates wireless networks may be used for transmission between the remote computer and HMD.)
Regarding claim 10, the limitation “wherein the computing system is incorporated into a head mounted display unit” is taught by Ambrus (Ambrus’ virtual reality device is an HMD, e.g. paragraph 15, figure 7.)
Regarding claim 12, the limitation “wherein the first sensor data and the second sensor data are received from an eye-tracking component, or a motion tracking component associated with the first computing system” is taught by Ambrus (Ambrus teaches that the HMD has motion tracking components, e.g. paragraph 16.  )
Regarding claims 13 and 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 21, the limitation “wherein the first viewing position and the second viewing positions each correspond to a viewpoint of a user into the artificial reality scene” is taught by Ambrus (Ambrus, e.g. paragraphs 16-20, teaches that the viewing position being tracked is of the user wearing the HMD.)

Claims 2, 3, 5, 6, 14, 15, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) in view of U.S. Patent 7,012,604 B1 (hereinafter Christie) in view of U.S. Patent Application Publication 2014/0063016 A1 (hereinafter Howson) as applied to claims 1, 13, and 17 above, and further in view of “Improved Pre-Warping for Wide Angle, Head Mounted Displays” by Daniel Pohl, et al. (hereinafter Pohl).
Regarding claim 2, the limitation “wherein determining the visibility of the one or more surfaces of the artificial reality scene from the second viewing position comprises: generating rays for casting into the artificial scene based on the second viewing position … determining … points of intersection of the rays with one or more surfaces in the artificial scene” is taught by Ambrus in view of Widmer (As noted above, Ambrus’ modified system, having the HMD perform generate late stage reprojected/adjusted images uses Widmer’s ray casting against the color and depth representation of a reference image, e.g. sections 3, 4.  Widmer, e.g. section 4, performs ray casting to find intersections with the leaf nodes of the multi-layer quadtree, which is applied to generate the temporally upsampled reprojection images as discussed in section 5.1.)
The limitation “applying a geometric transformation to the rays to modify their respective trajectory into the artificial reality scene; and determining, based on the modified trajectories of the rays, points of intersection of the rays with one or more surfaces in the artificial scene” is implicitly taught by Ambrus in view of Widmer (Widmer also describes performing depth-of-field rendering using the multi-layer quadtree representation, e.g. section 5.2, figures 8, 9, which involves sampling a lens aperture using a fixed number of rays per pixel, where the colors at the intersection points are combined using a weighted average, and while it would have been implicit to one of ordinary skill in the art that sampling a thin lens aperture model would involve applying a geometric transformation to alter the trajectory of the rays according to the lens geometry, Widmer does not explicitly discuss these details or otherwise applying a geometric transformation to modify rays’ trajectories into the scene.)  However, this limitation is taught by Pohl (Pohl describes image corrections for display in wide angle head mounted displays, e.g. abstract, sections 1-3, figures 1, 4, including performing in-camera correction using ray tracing, which involves tracing the ray through a distorted grid which has the effect of bending the rays, i.e. modifying their trajectory, as shown in figure 4b, reproduced below:  
 
    PNG
    media_image1.png
    396
    562
    media_image1.png
    Greyscale

Pohl also teaches rendering color channels individually using different barrel-distorted patterns, sections 2, 3.3.  Further, Pohl, section 4.3, tables 1, 3, shows that in-camera correction achieves equal or better image quality and higher frame rates than post rendering warping techniques.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, using Christie’s real time ray tracing architecture to execute Widmer’s ray-casting technique using a plurality of parallel processors and tile sized ray batches, to incorporate Pohl’s spatial and chromatic correction technique in order to correct for the spatial and chromatic distortions introduced by the optics in Ambrus’ HMD system.
Regarding claim 3, the limitation “wherein generating, based on the determined visibility of the one or more surfaces, the color values of the subframe corresponding to the output positions of the display comprises: mapping coordinates for the points of intersection to surface coordinates of intersected surfaces; and accessing color values from surface texture data of the intersected surfaces at the surface coordinates” is taught by Ambrus in view of Widmer (Widmer describes performing ray tracing on the multi-layer quadtree structure in section 4, which includes determining which, if any, of the leaf nodes are intersected by a given ray, as shown in figure 4, where the leaf nodes correspond to pixels of the color+depth buffers, e.g. section 3.1 paragraphs 1-2, section 3.2, paragraph 1, which are sampled to generate the images in temporal upscaling reprojection, section 5.1, figures 6, 7, and depth of field rendering, section 5.2, figures 8, 9.)
The limitation “interpolating the accessed color values based on the points of intersection” is taught by Ambrus in view of Widmer (Widmer, section 5.2, describes performing field of view ray tracing by a plurality of rays per pixel, where the resulting values are accumulated using a weighted average, section 5.2, paragraph 3.)
Regarding claim 5, the limitation “wherein the rays correspond to pixels of a display system” is taught by Ambrus in view of Widmer (Widmer, section 5, 5.1, describes rendering temporally upsampled images with ray tracing, where the rays sample the leaf nodes of the multi-layer quadtree having color values, and the sampled color values are used for rendering the displayed image(s), e.g. figures 6 e, f, 7.)
Regarding claim 6, the limitation “wherein the rays correspond to color channels of pixels of a display system” is taught by Ambrus in view of Pohl (Pohl, as discussed in the claim 2 rejection above, e.g. sections 2, 3.3, teaches ray tracing color channels individually with different barrel distortion patterns to correct for chromatic distortion.)
Regarding claims 14 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 15 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 22, the limitation “wherein the rays are cast into the artificial reality scene through a distortion mesh, and wherein one or more of the rays intersect with one or more of the surfaces after being adjusted by the distortion mesh” is taught by Ambrus in view of Pohl (Pohl, section 3.3, figure 4, teaches that performing in-camera correction involves sampling the scene using a barrel distorted grid, i.e. a distortion mesh, where the trajectory of the rays is effectively bent depending on their intersection point with the grid, as shown in figure 4b, reproduced above, prior to being traced into the scene.)

Claims 4, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) in view of U.S. Patent 7,012,604 B1 (hereinafter Christie) in view of U.S. Patent Application Publication 2014/0063016 A1 (hereinafter Howson) in view of “Improved Pre-Warping for Wide Angle, Head Mounted Displays” by Daniel Pohl, et al. (hereinafter Pohl) as applied to claims 3, 15 and 19 above, and further in view of U.S. Patent Application Publication 2018/0253868 A1 (hereinafter Bratt).
Regarding claim 4, the limitation “applying one or more graphical adjustments to the color values, the graphical adjustments comprising: brightness adjustment; dithering; foveated rendering; or perception compression rendering” is not explicitly taught by Ambrus in view of Widmer (Ambrus and Widmer don’t address the recited graphical adjustments, per se, although it would be implicit to one of ordinary skill in the art that post-rendering processing could be performed prior to display.)  However, this limitation is suggested by Bratt (Bratt describes a display controller for generating timewarped images of an input image sequence, where the timewarped images are generated from an application rendered sequence, both sets of images being generated/rendered according to the most recently detected in viewpoint of a user wearing an HMD displaying the images, e.g. abstract, paragraphs 1-15.  Further, Bratt teaches, e.g. paragraph 160, that the system may include a post-processing pipeline which may include color conversion, dithering, and/or gamma correction, which is a form a brightness adjustment.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, using Christie’s real time ray tracing architecture to execute Widmer’s ray-casting technique using a plurality of parallel processors and tile sized ray batches, incorporating Pohl’s spatial and chromatic correction technique, to include Bratt’s post-processing pipeline to perform color conversion, dithering, and/or gamma correction, because the systems are analogous art, i.e. Ambrus, Bratt and Widmer describe systems which render an initial sequence of images, from which additional images are rendered at different viewpoints and times for a given source image, and further, because the post-processing operations suggested by Bratt are conventional in the art of computer graphics processing.
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 2, 3, and 4 above, i.e. in the combination Widmer’s rays are transformed as taught in view of Pohl as discussed in the claim 2 rejection, followed by interpolation of color samples as discussed in the claim 3 rejection, followed by Bratt’s post-processing pipeline performing graphical adjustments as discussed in the claim 4 rejection.
Regarding claims 16 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, 13, and 17 of copending Application No. 16/583107 in view of U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus), “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer), U.S. Patent 7,012,604 B1 (hereinafter Christie), U.S. Patent Application Publication 2014/0063016 A1 (hereinafter Howson), “Improved Pre-Warping for Wide Angle, Head Mounted Displays” by Daniel Pohl, et al. (hereinafter Pohl), U.S. Patent Application Publication 2018/0253868 A1 (hereinafter Bratt).
The ’98 and ’07 independent claims are substantially similar in scope, ’98 reciting “an artificial reality scene”  rather than “a 3D virtual object” which is also an artificial scene, and ’07 reciting that the first computing system is a head mounted display, which is within the scope of ’98 claim 1 as indicated by ’98 claim 12, and, ‘07’s first and current viewing positions, corresponding to ‘98’s first and second viewing positions, can be determined based on sensor data as in ’07 depending claim 10.  ’98 independent claims additionally require a first processor performing ray tracing to determine visibility for tiles of pixels and a second processor generating color values based on the determined visibility and received texture data, which are not recited by the ’07 claims, but one of ordinary skill in the art would have found this to be an obvious step in generating subframes from a rendered image of the ’07 claims in view of Widmer, Christie, and Howson, e.g. as applied in the above independent claim rejection, teaching rendering subframes from a previously rendered frame based on visibility from a second viewpoint, parallel processing of ray tracing separate from pixel shading, and tiled ray batches, respectively, and therefore it would have been obvious to modify the ’07 claims to render subframes having color values, for tiles of rays using multiple processors, for the same reasons as above.  ’98 claim 10 recites that the first computing system is incorporated into an HMD, which is recited in ’07 independent claim 1, claim 12 recites corresponding scope to ’07 claim 10, and claim 21 recites that the viewpoints are for a user, which is recited in the ’07 independent claims, indicating that ’07 independent claim 1 modified in view of Widmer is within the scope of ’98 claims 10, 12, and 21.  
’98 depending claims 2-6, 9, 11, 12, 14-16, 18-20, and 22 do not have a corresponding ’07 depending claim, however, the additionally recited limitations of these claims would be obvious modifications to the ’07 independent claims in view of Ambrus, Widmer, Christie, Pohl, and Bratt, as respectively applied in the above rejections.  With respect to ’98 claims 2, 3, 5, 6, 14, 15, 18, and 19 ’07 independent claims require determining visibility using ray casting, and determining points of intersections is implied, but ’07 independent claims do not require applying a geometric transformation, however, Ambrus’ remote rendering system modified in view of Widmer, Christie, and Pohl describe performing spatially and chromatically corrected in-camera ray tracing and interpolating the resulting color samples, as discussed in the claims 2, 3, 5 and 6 rejections above, meaning these additional limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’98 claims 4, 11, 16, and 20, Bratt, as discussed in the above rejections of claim 4 and 11, teaches post-processing graphical adjustments, meaning these limitations would be obvious modifications to one of ordinary skill in the art.  With respect to ’98 claim 9, as discussed in the above corresponding rejections, Ambrus teaches that the remote computing device and HMD may be connected wirelessly, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.  Finally, with respect to ’98 claim 22, as discussed in the above corresponding rejection, Pohl teaches that the chromatic correction involves ray tracing color channels separately, meaning these limitations would be obvious implementation details to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 12, 13, and 17 of U.S. Patent 11,170,577 B1 in view of U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus), “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer), U.S. Patent 7,012,604 B1 (hereinafter Christie), U.S. Patent Application Publication 2014/0063016 A1 (hereinafter Howson), “Improved Pre-Warping for Wide Angle, Head Mounted Displays” by Daniel Pohl, et al. (hereinafter Pohl), U.S. Patent Application Publication 2018/0253868 A1 (hereinafter Bratt).
The ’98 and ’77 independent claims are similar scope, although ’98 independent claims require additional limitations not recited by ’77 independent claims.  ’77 independent claims require that the surface represents the virtual object in the image and comprises information about the object as viewed from the first viewpoint, which is within the scope of ’98 independent claims, e.g. ’98 claim 1 indicates the surface(s) has an image representation based on a viewing position.   ’98 independent claims recite “artificial reality scene” which would be made up of virtual object(s) rather than “virtual objects in a 3D space”. ’98 independent claims additionally require that the surfaces are received from a second computing system, which is within the scope of ’77 independent claims, i.e. claim 11 recites that images, corresponding to the surfaces, are rendered by a different computing system than the computing system rendering the subframe.  ’98 independent claims require determining the viewpoint based on sensor data, which is not recited by the ’77 claims, but one of ordinary skill in the art would have found this to be an obvious control technique for the user of the ’77 claims in view of Ambrus, e.g. as applied in the above independent claim rejection, teaching tracking a user pose based on sensor data, and therefore it would have been obvious to modify the ’77 claims to determine user viewpoints based on sensor data. ’98 independent claims additionally require a first processor performing ray tracing to determine visibility for tiles of pixels and a second processor generating color values based on the determined visibility and received texture data, which are not recited by the ’77 claims, but one of ordinary skill in the art would have found this to be an obvious step in generating subframes from a rendered image of the ’77 claims in view of Widmer, Christie, and Howson, e.g. as applied in the above independent claim rejection, teaching rendering subframes from a previously rendered frame based on visibility from a second viewpoint, parallel processing of ray tracing separate from pixel shading, and tiled ray batches, respectively, and therefore it would have been obvious to modify the ’77 claims to render subframes having color values, for tiles of rays using multiple processors, for the same reasons as above.  Further, ’98 independent claims require generating subframes at a higher rate than the surface rendering rate, which is recited in ’77 depending claim 5.  ’98 depending claim 21 recites that the viewpoints are for a user, which is recited in ’77 independent claim 1.
’98 depending claims 2-6, 9-11, 14-16, 18-20, and 22 do not have a corresponding ’77 depending claim, however, the additionally recited limitations of these claims would be obvious modifications to the ’77 independent claims in view of Ambrus, Widmer, Christie, Pohl, and Bratt as respectively applied in the above rejections.  With respect to ’98 claims 2, 3, 5, 6, 14, 15, 18, and 19, ’77 independent claims require determining visibility using ray casting, and determining points of intersections is implied, but ’77 independent claims do not require applying a geometric transformation, however, Ambrus’ remote rendering system modified in view of Widmer, Christie, and Pohl describe performing spatially and chromatically corrected in-camera ray tracing and interpolating the resulting color samples, as discussed in the claims 2, 3, 5 and 6 rejections above, meaning these additional limitations would be obvious implementation details to one of ordinary skill in the art.  With respect to ’98 claims 4, 11, 16, and 20, Bratt, as discussed in the above rejections of claim 4 and 11, teaches post-processing graphical adjustments, meaning these limitations would be obvious modifications to one of ordinary skill in the art.  With respect to ’98 claims 9, 10 and 12, Ambrus, as discussed in the above corresponding rejections, teaches performing an analogous technique to the ’77 independent claim, using a remote rendering computer and a head mounted display device which may communicate wirelessly, meaning these limitations would be obvious modifications to one of ordinary skill in the art.  Finally, with respect to ’98 claim 22, as discussed in the above corresponding rejection, Pohl teaches that the chromatic correction involves ray tracing color channels separately, meaning these limitations would be obvious implementation details to one of ordinary skill in the art




Response to Arguments
Applicant’s arguments, see page 11, filed 9/2/21, with respect to the claim 12 objection have been fully considered and are persuasive.  The claim 12 objection has been withdrawn. 
Applicant’s arguments, see pages 13-14, filed 9/2/21, with respect to the rejection(s) of claim(s) 1-6, 9-22 under 35 U.S.C. in view of Ambrus, Widmer, Boulos, and Howson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ambrus, Widmer, Christie, and Howson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619